DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on February 4, 2021, the rejections of claims 17-20 and 22-28 under 35 U.S.C. 112(b), 102 or 103 as stated in the Office Action mailed on November 4, 2020 have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 17, line 15 (last line), substitute “the passivation layer” with --the dielectric layer-- after “a top surface of” (“the passivation layer” is not presented in claim 17). 

Reason for Allowance
Claims 1-9 and 17-28 are allowed.

Claim 17 recites a top surface of the gate electrode is planar with a top surface of the dielectric layer.
Claim 22 recites forming a trench through the dielectric layer until a surface region of the heterostructure is reached; forming a sacrificial layer in the trench and on the dielectric layer; selectively removing the sacrificial layer from the trench, the selectively removing completely exposing the surface region of the heterostructure; forming in the trench and on the sacrificial layer a protection layer of a metal nitride with stuffed grain boundaries, extending over the heterostructure; and simultaneously removing the sacrificial layer and portions of the protection layer and of the first metal layer on the sacrificial layer.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 18-21 and 23-28 variously depend from claim 17 or 22, so they are allowed for the same reason.
The examiner’s statements of reasons for allowance of claims 1-9 were given in the Office Action mailed don November 4, 2020. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        February 13, 2021